Mr. Justice Allen
delivered the opinion of the court.
This is an action brought by a beneficiary under a contract of a fraternal and benevolent society to recover a death benefit alleged to be due as the result of the accidental death of a member of the society. The defendant alleges, as its only defense, that the death was not accidental but was caused by suicide. The allegation is denied by the replication. The jury found the issue for plaintiff. There was a judgment on the verdict, and defendant has sued out a writ of error.
The principal contention of defendant relates to the evidence and to the trial court’s refusal to direct a verdict for defendant. We find that the evidence supports the verdict, and that the court properly refused to direct a verdict.
*570The evidence presented as tending to sustain the defense of suicide was entirely circumstantial. The record does not show and it does not appear that the remarks of counsel complained of influenced the jury in arriving at its verdict or resulted in substantial prejudice to defendant.
We find no reversible error in the record. The judgment is affirmed.
Mr. Chief Justice Scott and Mr. Justice Teller concur.